Citation Nr: 1022859	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a disability of 
the right great toe, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for increased ratings for his 
bilateral hearing loss, hypertension, right great toe 
disability, and pulmonary tuberculosis.  By a July 2009 
supplemental statement of the case, the RO increased the 
disability rating for the Veteran's pulmonary tuberculosis 
from 0 to 10 percent disabling, effective September 20, 2006, 
but continued the denials as to his other claims for 
increased ratings.

In May 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
bilateral hearing loss has been manifested by no more than 
auditory acuity level I in both the right and left ears.

2.  Throughout the pendency of the appeal, the Veteran's 
hypertension has not been manifested by blood pressure 
readings of diastolic pressure that was predominantly 110 or 
more with definite symptoms or by systolic pressure that was 
predominantly 200 or more.

3.  Throughout the pendency of the appeal, the Veteran's 
right great toe disability has been manifested by pain, 
immobility of the first metatarsophalangeal joint, and 
fatigability.  He is able to stand for approximately one hour 
and to walk for one-quarter mile.  He does not require the 
use of assistive devices.  The disability does not equate to 
amputation of the right great toe with removal of the 
metatarsal head and amounts to no more than a moderate 
disability of the foot.

4.  The Veteran's pulmonary tuberculosis has been inactive 
since 1975.

5.  Throughout the pendency of the appeal, the residuals of 
the Veteran's pulmonary tuberculosis have consisted of no 
more than mild obstructive pulmonary disease.  It has not 
been manifested by FEV-1 of 56 to 70 percent predicted, or 
Fev-1/FVC 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, DC 7101 (2009).

3.  The criteria for a rating in excess of 10 percent for a 
right great toe disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5171, 5280, 
5281, 5283, 5284 (2009).

4.  The criteria for a rating in excess of 10 percent for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, DCs 6600, 6731 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements were not disturbed 
by the Federal Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In an October 2006 letter, VA notified the Veteran that he 
should submit evidence showing that his bilateral hearing 
loss, right great toe disability, hypertension, and pulmonary 
tuberculosis had worsened in severity.  He was told that he 
could substantiate the claims with a statement from his 
doctor, containing clinical and physical findings, the 
results of any laboratory tests or X-rays, and the dates of 
the examinations and tests.  He was also instructed that a 
statement from other individuals who were able to describe 
from their own knowledge and personal observations the manner 
in which the Veteran's disability had worsened may be helpful 
in proving his claim.  He was informed that ratings were 
assigned using the rating schedule and he was referred to 
that schedule.  This essentially informed him of the use of 
diagnostic codes.  He was also given examples of the evidence 
that could substantiate the claims.

The October 2006 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

The claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to the notice.  Any 
timing deficiency was thereby cured.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies 
in VCAA notice are cured by readjudication in a supplemental 
statement of the case).

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claims, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in 
November 2006, December 2008, and February 2009.  Copies of 
these VA examination reports have been associated with the 
claims file.  There is no indication that his service-
connected disabilities have worsened since the dates of the 
most recent examinations.  Therefore, additional examinations 
are not required.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

A.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.  38 C.F.R. § 4.86 (2009).

The Veteran did not seek treatment for complaints of 
bilateral hearing loss in the year prior to filing his claim 
for an increased rating for bilateral hearing loss, or at any 
other time during the pendency of the appeal.  He did, 
however, undergo VA audiological examination in November 2006 
and February 2009.

On examination in November 2006, the Veteran complained of a 
worsening of his bilateral hearing loss.  He stated that his 
greatest difficulty was understanding general conversation, 
especially in noise.

Audiometric examination demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
55
55
LEFT
25
20
40
70
75

The averages were 40 in the right ear, and 51 in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear, and 96 percent in the left ear.  

On examination in February 2009, the Veteran again complained 
of a worsening of his bilateral hearing loss.  He stated that 
his greatest difficulty was understanding general 
conversational speech and speech in noise.

Audiometric examination demonstrated pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
55
55
LEFT
25
20
45
75
80

The averages were 43 in the right ear, and 55 in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear, and 98 percent in the left ear.  

The examiner noted that the Veteran's hearing loss 
significantly impacted his occupational activities but did 
not affect his usual daily activities.

The average pure tone thresholds of 40 and 43 decibels in the 
right ear, along with speech discrimination rates in the 100 
percentile warrant a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone thresholds of 51 and 55 decibels, along with speech 
discrimination rates in the 96 and 98 percentiles similarly 
warrant a designation of Roman Numeral I under Table VI of 
38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where 
both ears are Roman Numeral I, the appropriate rating is 0 
percent under Diagnostic Code 6100.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's hearing loss, but 
findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
capacity for employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.
  
In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007). 
 In that decision, the Court noted that unlike the rating 
schedule for hearing loss, the extraschedular provisions do 
not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted. 
 The Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

Here, the November 2006 and February 2009 VA examination 
reports contain a detailed description of the Veteran's 
subjective complaints, as indicated above.  The February 2009 
examiner specifically concluded that the Veteran's hearing 
loss would significantly impact his occupational functioning, 
but did not conclude that his hearing loss disability 
impaired his ability to work in all work environments.  The 
Board has also considered the written statements the Veteran 
submitted in support of his claim.  While the Board has 
considered this evidence in light of Martinak and the 
provisions of 38 C.F.R. § 3.321(b)(1), the Board does not 
find that the Veteran has described functional effects that 
are "exceptional" or not otherwise contemplated by the 
assigned evaluation.  Rather, his description of difficulties 
with hearing is consistent with the degree of disability 
addressed by such evaluation.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, the Board finds that at no 
time during the pendency of the appeal has the Veteran been 
entitled to a compensable rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


B.  Hypertension

The Veteran's hypertension is rated 10 percent disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2009).

Private clinical records dated from September 2005 to 
November 2006 show that the Veteran received follow up 
treatment for numerous medical conditions, including 
hypertension.  On the vast majority of the occasions on which 
the Veteran was seen for such treatment, however, his blood 
pressure was not recorded.  Nevertheless, the Veteran was 
noted to be following his blood pressure at home, and on 
several occasions he informed his physician of the readings 
he was getting at home, as a result of which his physician 
determined that his blood pressure was generally under good 
control.  In December 2005, the Veteran reported that his 
blood pressure had measured 123/80 at home a few days ago.  
Other clinical records dated in March 2006, June 2006, 
October 2006, and November 2006 show a maximum systolic 
pressure of 136, and a maximum diastolic pressure of 80.

In January 2006, the Veteran underwent a cardiac stress test.  
His baseline blood pressure measured 137/71 and his maximum 
blood pressure measured 141/76.  

In March 2006, he underwent a myocardial perfusion study.  
His baseline blood pressure was 123/60 and his maximum blood 
pressure was 132/74.

In April 2006, the Veteran's blood pressure was noted to be 
elevated that day, but to generally be under reasonable 
control.

At no time was the Veteran's diastolic pressure noted to 
measure 110 or more, or systolic pressure 200 or more.  The 
above records do not show definite symptoms associated with 
hypertension.  VAOPGCPREC 9-93 (Nov. 9 1993), 59 Fed. Reg. 
4752 (1994).

On VA examination in November 2006, the Veteran's blood 
pressure measured 146/82 with no beats from 160-110 and 110-
86, 122/82.  Based upon a review of the Veteran's records and 
his blood pressure at the time of the examination, the 
examiner determined that the Veteran's hypertension was 
relatively well-controlled.

The next clinical evidence pertaining to hypertension is not 
dated until December 2008, when the Veteran again underwent 
VA examination for hypertension.  At the time of the 
examination, the Veteran stated that he was currently taking 
three medications for hypertension, with good control.  He 
noted, however, that his hypertension had steadily worsened 
since his initial diagnosis.  His blood pressure was read on 
three occasions, measuring 140/80, 135/75, and 166/86.  

On VA cardiovascular examination in December 2008, his blood 
pressure measured 168/86.

The Board concludes that the criteria for an increased rating 
have not been met.  At no time during the pendency of the 
appeal have the Veteran's diastolic pressure readings been 
predominantly 110 or more with definite symptoms, or have his 
systolic pressure readings been predominantly 200 or more.  
The Veteran has had no clinical blood pressure readings with 
a diastolic pressure over 110 and at no time has his systolic 
pressure been 200 or more.  Thus, a rating in excess of 10 
percent is not warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
hypertension disability, but findings supporting a rating in 
excess of 10 percent have not been documented.  In addition, 
it has not been shown that the service-connected disability 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected hypertension has been no more than 10 
percent disabling throughout the pendency of the appeal.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Right Great Toe

The Veteran's right great toe disability is rated 10 percent 
disabling under DC 5299-5283.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2009).  In this case, the RO determined 
that the diagnostic code most analogous to the Veteran's 
right great toe disability is DC 5283, which pertains to 
malunion or nonunion of the tarsal or metatarsal bones.  38 
C.F.R. § 4.124a, DC 5283.  

The Veteran did not seek treatment for his right great toe 
disability in the year prior to filing his claim for an 
increased rating, or at any other time during the pendency of 
the appeal.  He did, however, undergo VA foot examination in 
November 2006 and December 2008.

On examination in November 2006, the Veteran stated that he 
was not currently receiving any treating for his right great 
toe disability, and that he had not received any treatment 
since his initial in-service injury in 1963.  He complained 
of continued pain, weakness, and stiffness in his right foot, 
but denied experiencing significant swelling, heat, or 
redness.  He described experiencing some fatigability and 
lack of endurance in the right foot due to pain in the right 
first metatarsophalangeal (MTP) joint.  He denied 
experiencing flare ups and stated that he did not require the 
use of crutches, a brace, cane, corrective shoes, or shoe 
inserts.  The Veteran indicated that his right great toe 
disability did not impact his activities of daily living and 
that there was no difficulty with weight bearing.

Physical examination of the feet revealed no areas of 
tenderness and no scars.  The first right MTP joint was fused 
and there was no movement in that joint.  The interphalangeal 
joint and the distal interphalangeal joint of the right great 
toe had slight movement without pain.  There was no problem 
with weight bearing or with pain on standing.  However, there 
was some pain with walking.  Standing caused the Veteran to 
become tired if he had to stand for a long time.  He was 
unstable on walking, as he could lose his balance as a result 
of pain in the right first MTP joint.  There was no 
limitation on walking except as a result of fatigue.  There 
was no evidence of hammertoes, high arch, claw foot, flat 
foot, or other deformity.  X-ray examination revealed fusion 
of the right first MTP joint.  The diagnosis was status post 
three surgeries to the right foot with fusion of the first 
MTP joint and residuals of pain and instability from time to 
time due to the abnormality of the first MTP joint of the 
right foot.

On VA examination in December 2008, the Veteran complained of 
continued pain in the right first MTP joint.  He denied 
experiencing swelling, heat, redness, stiffness, 
fatigability, weakness, lack of endurance, or other symptoms.  
He reported experiencing flare ups of pain in the right first 
MTP joint 1 to 3 times per month, with each flare up lasting 
for 1 to 2 days.  Increased activity was a precipitating 
factor.  The Veteran estimated that he was able to stand for 
1 hour and that he was able to walk for one-quarter mile.  He 
did not require the use of assistive aids or devices.

Physical examination revealed objective evidence of 
tenderness along the first MTP joint.  There were callosities 
present, demonstrating abnormal weight bearing.  There was a 
10 degree angulation and 0 degrees dorsiflexion of the first 
MTP joint, secondary to surgical fusion.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  X-ray examination revealed advanced degenerative 
changes of the first MP joint with large osteophyte 
formation.  There were also bony spurs extending from the 
calcaneus in the plantar fascia and the Achilles tendon.  No 
fracture or dislocation was seen.  The diagnosis was hallux 
rigidus secondary to surgical fusion of the right first MTP 
joint, with residual degenerative joint disease.  The problem 
associated with the diagnosis was hallux valgus.  The 
disability was productive of moderate impairment of the 
Veteran's ability to exercise, such as walking, but was not 
otherwise productive of impairment.

In first evaluating the Veteran's disability under the 
diagnostic criteria pertaining to hallux rigidus, DC 5281 
directs that hallux rigidus be rated as severe hallux valgus.  
38 C.F.R. § 4.71a, DC 5281.  The diagnostic criteria 
pertaining to hallux valgus in turn directs that severe 
hallux valgus be rated as equivalent to amputation of the 
great toe, or 10 percent disabling.  38 C.F.R. § 4.71a, DC 
5280.  As the Veteran is already in receipt of a 10 percent 
disability rating, the question is whether his disability, 
under the diagnostic criteria pertaining to amputation of the 
great toe, equates to amputation of the great toe without 
metatarsal involvement (10 percent) or with removal of the 
metatarsal head (30 percent).  See 38 C.F.R. § 4.71a, 
DC 5171.

The Board finds that the Veteran's disability at most equates 
to amputation of the great toe without metatarsal 
involvement, such that no more than a 10 percent rating is 
warranted under the aforementioned criteria.  Although the 
Veteran continues to experience pain in his first MTP joint 
and he has no motion as a result of the fused joint, he is 
able to walk, albeit with limitations, and stand for 
approximately one hour.  His disability does not otherwise 
impair his activities of daily living.  He does not require 
the use of assistive devices and does not have any trouble 
with weight bearing.  For these reasons, the Board concludes 
that the Veteran's disability does not rise to the same level 
of severity as would be contemplated by the removal of the 
metatarsal head of the great toe.  Accordingly, the Board 
finds that a disability rating in excess of 10 percent is not 
warranted under DCs 5171, 5280, or 5281.

Turning next to DC 5283, the Board notes that on examination 
in December 2008, the examiner specifically determined that 
there was no evidence of malunion or nonunion of the tarsal 
or metatarsal bones.  Nevertheless, as the RO determined that 
this diagnostic code was most analogous to the Veteran's 
disability, the Board will evaluate whether the Veteran is 
entitled to a rating in excess of 10 percent under DC 5283.  
In this regard, because there is no evidence of malunion or 
nonunion, the Board concludes that the Veteran's disability 
does not amount to a moderately severe disability under this 
diagnostic code, such that an increased rating of 20 percent 
is warranted.  As noted above, the Veteran's ability to bear 
weight is not affected by his disability, and he is able to 
walk and stand, albeit with limitations.  He does not require 
the use of any assistive devices and his daily activities, 
apart from exercise, are not affected by his disability.

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because 
there is no evidence or allegation of weak foot (5277), pes 
cavus (5278), Morton's disease (5279) or hammer toe (5282), 
the diagnostic codes pertaining to those disabilities are not 
applicable.

Turning now to the final applicable diagnostic code, DC 5284, 
the Board again concludes that a disability rating in excess 
of 10 percent is not warranted.  

Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately 
severe foot injury, and a 30 percent rating for severe foot 
injury.  38 C.F.R. § 4.71a, DC 5284.

As the Veteran's great right toe disability does not impair 
his activities of daily living beyond his ability to 
exercise, the Board finds that the severity of the Veteran's 
service-connected disability does not rise to the level of a 
moderately severe disability of the foot, as is required for 
an increased rating of 20 percent under DC 5284.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's right great toe disability, but findings supporting 
a rating in excess of 10 percent have not been documented.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Indeed, on examination in December 2008, the 
Veteran stated that while he occasionally had to take breaks 
as a result of his right great toe disability prior to his 
retirement, he retired only due to age or eligibility.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  The Board 
specifically finds that staged ratings are not warranted as 
the weight of the credible evidence shows that the Veteran's 
service-connected right great toe disability has been no more 
than 10 percent disabling for the entire period in question.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.

D.  Pulmonary Tuberculosis

The regulations pertaining to the evaluation of respiratory 
conditions were amended during the pendency of this appeal, 
effective October 6, 2006.  See 71 Fed. Reg. 52457- 52460 
(2006) (presently codified at 38 C.F.R. § 4.96 (2009)).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(April 2000), 69 Fed. Reg. 33422 (2000).  Because the 
amendments to the regulations pertaining to the evaluation of 
respiratory conditions have a specified effective date 
without provision for retroactive application, the amendments 
may not be applied prior to their effective date.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The revisions to the regulations in this instance did not 
alter any of the specific criteria listed in the applicable 
Rating Formula.  Rather, the new regulations affect how the 
evaluation criteria are applied, including when a pulmonary 
function test (PFT) is required to evaluate the disability, 
when to apply pre-bronchodilator values for rating purposes, 
and which PFT result to use (FEV-1 versus FEV-1/FVC versus 
DLCO (SB)) when the level of evaluation would differ 
depending on the test used.  See 71 Fed. Reg. 52457- 52460 
(2006) (presently codified at 38 C.F.R. § 4.96 (2009)).  The 
Veteran in this case was not specifically informed of these 
amendments.  However, he will not be prejudiced by the Board 
proceeding to a decision on the merits of his claim because 
the amendments did not affect the specific rating criteria 
pertinent to his claim.

The Rating Schedule provides alternative Diagnostic Codes for 
veterans initially entitled to compensation for tuberculosis 
on or before August 19, 1968.  38 C.F.R. § 4.89 (2009).  
Those criteria, however, do not apply in this case, as the 
Veteran was initially granted service connection for his 
pulmonary tuberculosis in June 1978.  The Veteran's 
disability will accordingly be rated pursuant to the criteria 
found at 38 C.F.R. § 4.88c (2009).  38 C.F.R. § 4.88c 
provides that, for one year after date of inactivity, 
following active tuberculosis, a 100 percent evaluation is 
warranted.  Thereafter, residuals are to be rated under the 
specific body system or systems affected.  The Veteran's 
pulmonary tuberculosis has been rated as 10 percent disabling 
under DC 6731.

VA's rating schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, warrants the 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, DC 
6730.  Under Code 6731, chronic inactive pulmonary 
tuberculosis is to be evaluated depending upon the specific 
findings, to include the residuals of interstitial lung 
disease, restrictive lung disease, or when obstructive lung 
disease is the major residual, as chronic bronchitis (DC 
6600), as appropriate (and otherwise, including thoracoplasty 
where that has occurred in connection with disease evaluation 
and treatment).  Where there is restrictive airway disease of 
any of the three types referenced above, then the disability 
rating provided is to be determined in accordance with the 
results of a PFT and other relevant indicia concerning 
respiratory capacity (set forth in the applicable rating 
formula for each disease type) such as maximum exercise 
capacity, or required outpatient oxygen therapy.  See 
generally, 38 C.F.R. § 4.97 (schedule of ratings, respiratory 
system).

Because the Veteran's pulmonary tuberculosis has not been 
active since he initially received treatment in 1975, his 
service-connected pulmonary tuberculosis will be rated based 
upon present residuals, potentially including interstitial 
lung disease, restrictive lung disease, or obstructive lung 
disease.

The General Rating Formulas for evaluating interstitial, 
restrictive, and obstructive lung disease use the results of 
pulmonary function testing (PFT) and specifically the Forced 
Expiratory Volume in one second (FEV-1), the ratio of FEV-1 
to Forced Vital Capacity (FEV- 1/FVC), and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)), in terms of percentages of predicted, for 
evaluations from 10 percent to 100 percent, although the 
values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each 
level of disability (i.e., 10, 30, 60, and 100 percent) as to 
each type of lung disease (i.e., whether interstitial, 
restrictive, and obstructive).  However, in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, as is the case for the General Rating 
Formulas for evaluating interstitial, restrictive, and 
obstructive lung disease, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.3 (2009).

The record reflects that during the pendency of the appeal 
the Veteran complained of and sought treatment for complaints 
of dyspnea on exertion associated with his service-connected 
cardiovascular disease.  The Veteran did not, however, seek 
treatment for pulmonary problems related to his pulmonary 
tuberculosis in the year prior to filing his claim for an 
increased rating, or at any other time during the pendency of 
the appeal.  He did, however, undergo VA pulmonary 
examination in November 2006 and December 2008.

On VA examination in November 2006, the Veteran confirmed 
that his pulmonary tuberculosis had been inactive since 
September 1975.  He stated that he had not been hospitalized 
for six months or more at one time at any time.

On physical examination, the Veteran was found to have good 
breath sounds anteriorly.  In the posterior lung there was a 
slight clicking noise with deep respiration in both lungs 
inferiorly.  X-ray examination of the chest revealed 
interstitial lung disease, bilaterally, without evidence of 
active lung disease.  Pulmonary function testing revealed a 
minimal obstructive lung defect.  The airway obstruction was 
confirmed by the decrease in flow rate at 50 percent and 75 
percent of the flow volume curve.  The Veteran had a mild 
response to bronchodilator.  Post bronchodilator findings 
showed an FEV-1 of 83 percent of predicted value, and an FEV-
1/FVC of 81 percent of predicted value.  The DLCO was not 
recorded, either prior to or after the induction of 
bronchodilators.

On VA examination in December 2008, the Veteran denied a 
history of a cough, hemoptysis, non-angina chest pain, 
wheezing, fever, night sweats, and weakness.  He admitted 
experiencing dyspnea on exertion, swelling, and fatigue.  He 
had not experienced any episodes of respiratory failure.  

Pulmonary examination was normal.  X-ray examination of the 
chest did not reveal any abnormalities.  Pulmonary function 
testing demonstrated mild obstruction.  Following 
bronchodilator inhalation, airflow did not improve, although 
the examiner noted that this did not mean that a potential 
benefit with ongoing usage could be ruled out.  Post 
bronchodilator findings showed an FEV-1 of 77 percent of 
predicted value, and an FEV-1/FVC of 75 percent of predicted 
value.  The DLCO was not recorded, either prior to or after 
the induction of bronchodilators.  The examiner determined 
that the residuals of the Veteran's pulmonary tuberculosis 
consisted of a mild obstructive respiratory condition.

As the residuals of the Veteran's inactive pulmonary 
tuberculosis have been determined to be manifested by 
obstructive lung disease, his residuals will be rated under 
the diagnostic criteria pertaining to chronic bronchitis, DC 
6600.  See 38 C.F.R. § 6731.

Diagnostic Code 6600 provides for a 10 percent rating where 
chronic bronchitis is manifested by an FEV-1 of 71 to 80 
percent of predicted, or; an FEV-1/FVC of 71 to 80 percent of 
predicted, or; a DLCO (SB) of 66 to 80 percent of predicted.  
A 30 percent rating is warranted for chronic bronchitis 
manifested by an FEV-1 of 56 to 70 percent of predicted, or; 
an FEV-1/FVC of 56 to 70 percent of predicted, or; a DLCO 
(SB) of 56 to 65 percent of predicted.

Pulmonary function tests have not yielded results that meet 
or approximate the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 6600.  None of the PFT results 
on file have shown FEV-1 of 56 to 70 percent predicted, or 
Fev-1/FVC 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted, so as to warrant a 30 percent rating under code 
6600.  Accordingly, a disability rating in excess of 10 
percent for pulmonary tuberculosis is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's pulmonary tuberculosis residuals, but findings 
supporting a rating in excess of 10 percent have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  The Board 
specifically finds that staged ratings are not warranted as 
the weight of the credible evidence shows that the Veteran's 
service-connected pulmonary tuberculosis has been no more 
than 10 percent disabling for the entire period in question.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected 
bilateral hearing loss, hypertension, right great toe, or 
pulmonary tuberculosis disabilities prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him and there is no other evidence that these disabilities 
cause unemployability.  Accordingly, the Board concludes that 
the record does not raised a claim of entitlement to TDIU 
rating, and consideration of a TDIU rating is therefore not 
warranted.



ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

A disability rating in excess of 10 percent for hypertension 
is denied.

A disability rating in excess of 10 percent for a right great 
toe disability is denied.

A disability rating in excess of 10 percent for pulmonary 
tuberculosis is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


